  4:19-cv-03102-RGK-PRSE Doc # 6 Filed: 05/08/20 Page 1 of 6 - Page ID # 64




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TREVELLE J. TAYLOR,

                   Petitioner,                            4:19CV3102

      vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES, NDCS Director;

                   Respondent.


      This matter is before the court on preliminary review of Petitioner Trevelle
J. Taylor’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Petitioner received ineffective assistance of counsel in
                          violation of his rights under the Sixth and Fourteenth
                          Amendments when counsel failed to raise Fourth
                          Amendment objections to evidence and testimony
                          obtained from an unconstitutional detention and arrest to
                          preserve the question of admissibility for appeal.

      Claim Two:          Petitioner received ineffective assistance of counsel in
                          violation of the Sixth and Fourteenth Amendments when
                          counsel failed to object to all inadmissible hearsay
                          testimony regarding the general location where the gun
                          used in the homicide was found and failed to raise at trial
                          and on direct appeal the fact that this testimony violated
                          Petitioner’s Sixth Amendment right to confrontation.
  4:19-cv-03102-RGK-PRSE Doc # 6 Filed: 05/08/20 Page 2 of 6 - Page ID # 65




      Claim Three:       Petitioner received ineffective assistance of counsel in
                         violation of the Sixth and Fourteenth Amendments when
                         counsel failed to object to and move for a mistrial based
                         on the prosecutor’s improper closing arguments and
                         failed to assert the issue on direct appeal as plain error.

      Claim Four:        Petitioner’s rights under the Fifth, Sixth, and Fourteenth
                         Amendments were violated when the cumulative effect
                         of his counsel’s deficient performance resulted in an
                         unfair trial.

      Claim Five:        Petitioner’s rights under the Fifth and Fourteenth
                         Amendments were violated when the trial court allowed
                         the State to present hearsay testimony by Joseph
                         Copeland about where a gun used in the homicide was
                         located over Petitioner’s objections.

      Claim Six:         Petitioner’s rights under the Fifth and Fourteenth
                         Amendments were violated when the trial court allowed
                         Officer Strominger to make an in-court identification that
                         was the product of an unduly suggestive identification of
                         Petitioner made by Officer Strominger.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.




                                         2
  4:19-cv-03102-RGK-PRSE Doc # 6 Filed: 05/08/20 Page 3 of 6 - Page ID # 66




      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By June 22, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: June 22, 2020: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief must be
                   served on Petitioner except that Respondent is only required to
                   provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondent’s motion and brief. In the
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                                          3
  4:19-cv-03102-RGK-PRSE Doc # 6 Filed: 05/08/20 Page 4 of 6 - Page ID # 67




                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By June 22, 2020, Respondent must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                                         4
4:19-cv-03102-RGK-PRSE Doc # 6 Filed: 05/08/20 Page 5 of 6 - Page ID # 68




               separate filing entitled: “Designation of State Court Records in
               Support of Answer.”

         B.    No later than 30 days after the relevant state court records are
               filed, Respondent must file an answer. The answer must be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, but not limited to, the
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exhaust
               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondent’s answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondent’s brief is filed,
               Petitioner must file and serve a brief in response. Petitioner
               must not submit any other documents unless directed to do so
               by the court.
                                     5
  4:19-cv-03102-RGK-PRSE Doc # 6 Filed: 05/08/20 Page 6 of 6 - Page ID # 69




            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text: July
                  22, 2020: check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 8th day of May, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         6
